DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/11/21 has been entered.
Status of Claims
Claims 33-52 are pending and under examination in this office action.  Claim 32 is addressed as new.  This is not the case here.  Claim 33 should be identified as New as there was no claim 33 (see claims of record 8/2/18).

Response to Arguments
Applicant’s arguments have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The term essentially of is the same as comprising as interpreted by the examiner.  A "consisting essentially of" claim occupies a middle ground between closed claims that are written in a ‘”consisting of” format and fully open claims that are drafted in a ‘comprising’ format.” PPG Indus. v. Guardian Indus., 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 USC 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355,  also AK Steel Corp. v. Sollac, 344 F3.d 1234, 1239-1240, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also MPEP § 2111.03. The claim as a whole, including all limitations found in the preamble (see Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention)), the transitional phrase, and the body of the claim, must be sufficiently supported to satisfy the written description requirement. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
In the instant case, the instant specification has no indication of what the basic and novel characteristics actually are.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 33-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (EP 1755743B1) in view of ( JP 5690261)D’Agostino et al. (US 2104/0350105).
Greenwood teaches with regards to instant claims 33, a method of inducing ketosis (see 0002, 0004, 0006) by orally administering 5-5000 mg/kg (see 0012)) of R-beta-hydroxybutyrate, its salts (see claim 33, 34), wherein the composition further comprises medium chain fatty acid (see 0015, as required by instant claim 3, 22) administered at least 4 times a day (see 0012, as required by instant claim 41).  However Greenwood fails to teach an amino acid as required by instant claim 33 and 43. 
JP5690261 (‘261) teaches beta- hydroxybutyric acid with amino acid such as leucine (as required by instant claims 33, 35, 43, wherein the beta-hydroxybutyric acid  is of a calcium salt, potassium salt, magnesium (see pg 3 and claims 1-3) and  wherein the concentration of the amino acid is from 1-100 g (see claim 6 and the beta hydroxybutyric  acid from 0.5-39 g (see claim 6, as required by instant claims 33, , 34,36, 3743, 45, 47) and thus will form a complex as required by instant claims 38.
D’Agostino et al. teach administering R-beta-hydroxybutyrate (see 0034) at concentrations ranging from 2, 5 or 10 (see 0033, as required by instant claims 
 It would have been obvious to one of ordinary skill in the art to have been motivated to substitute the amount taught by Greenwood with that taught byJP’261 and D’Agostino with a reasonable expectation for maintaining ketosis because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). The only active step is the administration and therefore once administered 
will maintain or induce ketosis in an individual and increase mental maturity, increase at least one metabolism, fat loss, fat oxidation, motor function or muscle loss because MPEP 2112.01 products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) as required by instant claims 33, 40 and 51 D’Agostino with a reasonable expectation for maintaining ketosis because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). The only active step is the administration and therefore once administered 
With regards to the composition in the amounts and for the periods of time claimed by applicant. The dosage amount of a pharmaceutical composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a 
 
No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                       3/6/21